         Case 6:19-cv-00236-ADA Document 133 Filed 11/20/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,

                     Plaintiff,
                                                            CASE NO. 6:19-CV-00236-ADA
              v.
                                                            JURY TRIAL DEMANDED
 LG Display Co., Ltd., a Korean corporation;
 LG Electronics, Inc., a Korean corporation;
 LG Display America, Inc., a California corporation;
 LG Electronics USA, Inc., a Delaware corporation;
 Sony Corporation, a Japanese corporation; and
 Sony Electronics, Inc., a Delaware corporation;

                     Defendants.


               JOINT MOTION TO AMEND THE SCHEDULING ORDER

       Plaintiff Solas OLED Ltd. and Defendants LG Display Co., Ltd. et al. respectfully request

that the Court modify certain dates in the Scheduling Order (Dkt. 59, as modified by Dkt. 115).

The parties have been working diligently to meet the Court’s deadlines, but the parties agree that

a brief extension is needed for the following deadlines:

           Item                          Current Deadline               Proposed Deadline

Opening Expert Reports            Tuesday, November 24, 2020     Thursday, December 3, 2020

Rebuttal Expert Reports           Wednesday, December 23, 2020   Thursday, December 31, 2020

Reply Expert Reports as           N/A                            Friday, January 15, 2021
allowed by the Court
during the November 16,
2020 discovery
teleconference

Close of Expert Discovery         Friday, January 8, 2021        Friday, January 22, 2021




JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 1
         Case 6:19-cv-00236-ADA Document 133 Filed 11/20/20 Page 2 of 6




Deadline to meet and           Tuesday, January 12, 2021       Thursday, January 26, 2021
confer to discuss
narrowing the number of
claims asserted and prior
art references at issue. The
parties shall file a report
within 5 business days
regarding the results of the
meet and confer

Dispositive motion             Friday, January 15, 2021        Friday, January 29, 2021
deadline and Daubert
motion deadline

Serve Pretrial Disclosures     Friday, January 29, 2021        Friday, February 9, 2021
(jury instructions, exhibits
lists, witness lists,
discovery and deposition
designations)

Serve objections to pretrial   Friday, February 12, 2021       Thursday, February 18, 2021
disclosures/rebuttal
disclosures

Serve objections to rebuttal Friday, February 19, 2021         Friday, February 26, 2021
disclosures and File
Motions in limine

File Joint Pretrial Order      Friday, February 26, 2021       Friday, March 5, 2021
and Pretrial Submissions
(jury instructions, exhibits
lists, witness lists,
discovery and deposition
designations); file
oppositions to motions in
limine

Deadline to meet and           Friday, March 5, 2021           Friday, March 12, 2021
confer regarding remaining
objections and disputes on
motions in limine


       The requested extension is not for the purpose for delay, and the remaining deadlines in

the Scheduling Order shall remain unchanged.


JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 2
       Case 6:19-cv-00236-ADA Document 133 Filed 11/20/20 Page 3 of 6




                                       Respectfully submitted,

                                       /s/ Philip X. Wang
                                       Marc Fenster
                                       California State Bar No. 181067
                                       Email: mfenster@raklaw.com
                                       Reza Mirzaie
                                       Email: rmirzaie@raklaw.com
                                       California State Bar No. 246953
                                       Neil A. Rubin
                                       California State Bar No. 250761
                                       Email: nrubin@raklaw.com
                                       Philip X. Wang
                                       California State Bar No. 262239
                                       pwang@raklaw.com
                                       Kent N. Shum
                                       California State Bar No. 259189
                                       Email: kshum@raklaw.com
                                       RUSS AUGUST & KABAT
                                       12424 Wilshire Blvd. 12th Floor
                                       Los Angeles, CA 90025
                                       Tel: 310.826.7474

                                       Sean A. Luner
                                       California State Bar No. 165443
                                       Email: sean@dovel.com
                                       Gregory S. Dovel
                                       California State Bar No. 135387
                                       Email: greg@dovel.com
                                       Jonas Jacobson
                                       Email: jonas@dovel.com
                                       California State Bar No. 269912
                                       DOVEL & LUNER, LLP
                                       201 Santa Monica Blvd., Suite 600
                                       Santa Monica, CA 90401
                                       Tel: 310.656.7066

                                       T. John Ward, Jr.
                                       Texas State Bar No. 00794818
                                       E-mail: jw@wsfirm.com
                                       Claire Abernathy Henry
                                       Texas State Bar No. 24053063
                                       E-mail: claire@wsfirm.com
                                       Andrea L. Fair
                                       Texas State Bar No. 24078488
                                       E-mail: andrea@wsfirm.com



JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 3
       Case 6:19-cv-00236-ADA Document 133 Filed 11/20/20 Page 4 of 6




                                       WARD, SMITH & HILL, PLLC
                                       PO Box 1231
                                       Longview, TX 75606
                                       Tel: 903.757.6400
                                       Fax: 903.757.2323

                                       ATTORNEYS FOR PLAINTIFF SOLAS
                                       OLED, LTD.


                                       /s/ Jennifer H. Doan
                                       Jennifer H. Doan
                                       Texas Bar No. 08809050
                                       Email: jdoan@haltomdoan.com
                                       Joshua R. Thane
                                       Email: jthane@haltomdoan.com
                                       Texas Bar No. 24060713
                                       J. Randy Roeser
                                       Email: rroeser@haltomdoan.com
                                       Texas Bar No. 24089377
                                       Cole A. Riddell
                                       Email: criddell@haltomdoan.com
                                       Texas Bar No. 24105423
                                       HALTOM & DOAN
                                       6500 Summerhill Road, Suite 100
                                       Texarkana, TX 75503
                                       Tel: 903.255.1000
                                       Fax: 903.255.0800

                                       Douglas E. Lumish
                                       California State Bar No. 183863
                                       Email: doug.lumish@lw.com
                                       Gabriel S. Gross
                                       California State Bar No. 254672
                                       Email: gabe.gross@lw.com
                                       Andrew Max Goldberg
                                       California State Bar No. 307254
                                       Email: drew.goldberg@lw.com
                                       LATHAM & WATKINS LLP
                                       140 Scott Drive
                                       Menlo Park, CA 94025
                                       Tel: 650.328.4600
                                       Fax: 650.463.2600

                                       Joseph H. Lee
                                       California State Bar No. 248046



JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 4
       Case 6:19-cv-00236-ADA Document 133 Filed 11/20/20 Page 5 of 6




                                       Email: joseph.lee@lw.com
                                       LATHAM & WATKINS LLP
                                       650 Town Center Drive, 20th Floor
                                       Costa Mesa, CA 92626
                                       Tel: 714.540.1235
                                       Fax: 714.755.8290

                                       Blake R. Davis
                                       California State Bar No. 294360
                                       Email: blake.davis@lw.com
                                       LATHAM & WATKINS LLP
                                       505 Montgomery Street, Suite 2000
                                       San Francisco, CA 94111
                                       Tel: 415.391.0600
                                       Fax: 415.395.8095

                                       ATTORNEYS FOR DEFENDANTS
                                       LG DISPLAY CO., LTD.; LG
                                       ELECTRONICS, INC.; AND SONY
                                       CORPORATION

                                       Gregory S. Gewirtz (pro hac vice pending)
                                       Email: ggewirtz@lernerdavid.com
                                       Jonathan A. David (pro hac vice pending)
                                       Email: jdavid@lernerdavid.com
                                       LERNER, DAVID, LITTENBERG,
                                       KRUMHOLZ & MENTLIK, LLP
                                       20 Commerce Drive
                                       Cranford, NJ 07016
                                       Tel: 908.654.5000
                                       Fax: 908.654.7866
                                       Email: litigation@lernerdavid.com

                                       ATTORNEYS FOR DEFENDANT SONY
                                       CORPORATION




JOINT MOTION TO AMEND THE SCHEDULING ORDER – Page 5
         Case 6:19-cv-00236-ADA Document 133 Filed 11/20/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that on November 20, 2020, I electronically filed this document

with the Clerk of Court via the Court’s CM/ECF system which will send notification of such filing

to all counsel of record, all of whom have consented to electronic service in this action.

                                                  /s/ Philip X. Wang
                                                  Philip X. Wang
